Berdon, J.,
concurring. I agree with the well reasoned opinion of the court. I write separately, however, to express my concern, as the trial court did, that the A Connecticut Party (ACP) failed to provide the plaintiffs, Charles Hamad and Mark Nielsen, with notice or an opportunity to be heard before its executive committee made a decision directly affecting them. This failure, in my view, implicated the plaintiffs’ rights to due process of law under the fourteenth amendment to the United States constitution.
“For more than a century the central meaning of procedural due process has been clear: Parties whose rights are to be affected are entitled to be heard; and in order that they may enjoy that right they must first be notified. . . . It is equally fundamental that the right to notice and an opportunity to be heard must be granted at a meaningful time and in a meaningful manner. Armstrong v. Manzo, 380 U.S. 545, 552 [85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965)]. . . .” (Internal quotation marks omitted.) All Brand Importers v. Dept. of Liquor Control, 213 Conn. 184, 208, 567 A.2d 1156 (1989). It is well established, however, that only actions that are the responsibility of the state may be held to violate a person’s federal due process right—in other words, only state action triggers a person’s right to due process of law. State v. Holliman, 214 Conn. 38, 43, 570 A.2d 680 (1990).
It is clear to me that when a state gives a political party’s nominee preferential access to the ballot, the conduct of that political party in choosing its nominee *90constitutes state action. L. Tribe, American Constitutional Law (2d Ed. 1988) § 13-24, p. 1121 (“[i]n effect, therefore, the state delegates to the political party the decidedly governmental function of determining who may gain a place on the ballot”); see Smith v. Allwright, 321 U.S. 649, 664, 64 S. Ct. 757, 88 L. Ed. 987, reh. denied, 322 U.S. 769, 64 S. Ct. 1052, 88 L. Ed. 1594 (1944) (holding that discrimination practiced by a political party is state action if the state “requires a certain electoral procedure, prescribes a general election ballot made up of party nominees so chosen and limits the choice of the electorate in general elections for state offices, practically speaking, to those whose names appear on such a ballot”); Georgia v. National Democratic Party, 447 F.2d 1271, 1275 (D.C. Cir. 1971), cert. denied, 404 U.S. 858, 92 S. Ct. 109, 30 L. Ed. 2d 101 (1971) (“logic dictates that a state party’s action in selecting delegates to its national convention is also invested with state action” [emphasis in original]).
Under this reasoning, of course, the ACP and its executive committee must furnish the minimum procedural safeguards necessary to ensure due process of law. See generally R. Berdon, “The Constitutional Right of the Political Party To Chart Its Own Course: Defining Its Membership Without State Interference,” 22 Suffolk U. L. Rev. 933, 944-46 (1988). However, General Statutes § 9-387,1 which governs the manner in which political parties in Connecticut must resolve disputes over endorsements or nominations, fails to require a political party to furnish notice or give the interested parties a right to be heard. The rules of the ACP apparently do not require these safeguards, either.
*91I am troubled by these apparent gaps in the state’s obligation to provide its citizens with due process of law. Nevertheless, it is clear that in this case, the plaintiffs failed to raise this claim properly before the trial court.21 leave the resolution of this issue, therefore, to another day.

 General Statutes § 9-387 provides: “The state rules of each party shall prescribe the manner in which any dispute as to the endorsement by such party of a candidate for state, district or municipal office or for delegate or town committee member, including conflicting claims to such endorsement, shall be resolved.”


 See footnote 28 of the majority opinion.